Citation Nr: 1418215	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1965 to November 1967. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).   

In April 2011, a hearing was held before the undersigned Acting Veterans Law Judge of the Board at the RO.  A transcript of this hearing is of record. 

In September 2011, the Board found that new and material evidence had been received and reopened the claim for service connection for a right knee disability, and remanded the claim for additional development. 

The case has been return for review by the Board.  However the Board will again remand the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A VA physician in October 2011 determined that the Veteran's diagnosed right knee strain and osteoarthritis are unrelated to his military service including two in-service injuries.  In providing her rationale, the physician indicated that she did not locate any documents of persistent knee abnormality.  However, on review of the service treatment records (STRs), he originally injured his right knee in March 1967 and his treatment continued until service discharge (July 1967 treatment and re-injury in September 1967).  In fact, in October 1967, a month before service discharge, there was pre-patellar effusion noted on examination.

Further, the physician failed to comment on critical pieces of information.  In February 1968, within four months of his discharge from service, a private physician reports a diagnosis of torn right medial meniscus.  The next month, a VA examiner diagnosed internal derangement of the right knee.  The October 2011 VA physician did not comment on the right knee disabilities, noted so soon after service discharge or their effect in regard to current disability.  Besides this, the Board is required to consider all right knee disabilities when adjudicating this claim. 
Additionally, because the Veteran is competent even as a layman to report such things as pain and swelling, the examiner should specifically address the Veteran's report of continuing knee problems (as well as self-medication) subsequent to service discharge, in determining whether the current right disability is related to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file to the examiner who performed the October 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  If the examiner cannot offer the requested opinion without examining the Veteran, he should be scheduled for an appropriate VA examination.  Schedule the Veteran for a VA examination in the appropriate specialty to determine the nature and etiology of his current diagnosed disorders of right knee, and opine as to whether any of the currently-diagnosed disorder(s) is/are etiologically-related to his period of active service. 

After a review of the claims folder, to include the Veteran's statements in support of his claim as well as service treatment records documenting treatment following an in-service accident, the examiner should determine whether it is at least as likely as not that any currently-diagnosed right knee disability is related to his period of active service. 

In this regard, the examiner should specifically comment on his continuing in-service treatment as well as his post service diagnoses of torn medial meniscus and internal derangement of the right knee.  As well the examiner should comment on the Veteran's competent statements regarding the in-service injuries; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms after service.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided. 

2.  Thereafter, the RO should readjudicate the issue in appellate status.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



